                 MINUTES OF THE UNITED STATES DISTRICT COURT
                              DISTRICT OF ALASKA

U.S.A. vs. CHARLES DENVER PHILLIPS
CASE NO. 3:18-cr-00097-01-SLG and 3:09-cr-00134-SLG
Defendant: x Present x In Custody

BEFORE THE HONORABLE:           SHARON L. GLEASON

DEPUTY CLERK/RECORDER:          CAROLINE EDMISTON

OFFICIAL REPORTER:              SONJA L. REEVES

UNITED STATES’ ATTORNEY:        KIMBERLY SAYERS-FAY

DEFENDANT'S ATTORNEY:           DARREL J. GARDNER

U.S.P.O.:                       CHARLENE HENSEL and PAULA MCCORMICK

PROCEEDINGS: IMPOSITION OF SENTENCE/ADMISSION/FINAL DISPOSITION
             HEARING ON SUPERSEDING PETITION TO REVOKE SUPERVISED
             RELEASE (DKT 63) HELD OCTOBER 22, 2019:
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
At 1:40 p.m. court convened.

Court and counsel heard re presentence report, guideline
calculation, preponderance standard, and evidentiary matters.

Curtis Vik sworn and testified on behalf of the plaintiff.
Plaintiff’s Exhibit 1, 2, 3, 4, 5, 6, 7, 8, 9 ADMITTED.
Plaintiff’s Exhibit 19 IDENTIFIED.

At 2:06 p.m. court recessed until 2:22 p.m.

Curtis Vik resumed the stand and testified further on behalf of
the plaintiff.

Court heard sentencing arguments.

Copy of Superseding Petition to Revoke Supervised Release (DKT
63) given to defendant, summarized.


                             Continued to Page 2


(Revised 1-29-2015)




         Case 3:18-cr-00097-SLG Document 170 Filed 10/22/19 Page 1 of 3
                       Continuation – Page 2
                U.S.A. vs. Charles Denver Phillips
              3:18-cr-00097-01-SLG/3:09-cr-00134-SLG
  Imposition of Sentence/Admission/Final Disposition Hearing on
    Superseding Petition to Revoke Supervised Release (DKT 63)
                          October 22, 2019
-----------------------------------------------------------------

Defendant sworn, verified name, advised of rights, violations,
and penalties.

Defendant ADMITTED violations 1, 2, and 3 of the Superseding
Petition to Revoke Supervised release (DKT 63).

Court accepted plea agreement, stated findings pursuant to
sentencing guidelines.

Imprisonment for a period of 216 months on each of counts 1s, 2s,
and 3s of the First Superseding Indictment, to be served
concurrently with each other.   Defendant to forfeit the interest
in the property as directed by the U.S. Attorney, $24,942.00.

Court ordered Ms. Sayers-Fay to file the Final Order of
Forfeiture as soon as possible.

Defendant placed on supervised release for a period of 5 years on
each of counts 1s, 2s, and 3s of the First Superseding
Indictment, to be served concurrently with each other, under the
usual terms and conditions with special conditions of supervised
release as stated in the judgment.
Court stated if the defendant files for an early termination of
supervised release, before the 5 years, the court will be
disinclined to do so.

Special assessment $300.00

Defendant’s supervised release revoked.

Defendant imprisoned for a period of 18 months, to run
concurrently with case 3:18-cr-00097-SLG. NO TERM OF SUPERVISED
RELEASE TO FOLLOW.

Defendant remanded to the custody of the U.S. Marshal.

                            Continued to Page 3


(Revised 1-29-2015)




         Case 3:18-cr-00097-SLG Document 170 Filed 10/22/19 Page 2 of 3
                       Continuation – Page 3
                U.S.A. vs. Charles Denver Phillips
              3:18-cr-00097-01-SLG/3:09-cr-00134-SLG
  Imposition of Sentence/Admission/Final Disposition Hearing on
    Superseding Petition to Revoke Supervised Release (DKT 63)
                          October 22, 2019
-----------------------------------------------------------------

Court advised the defendant appeal rights were waived.

At 3:32 p.m. court adjourned.

List of Witnesses and List of Exhibits to be filed separately.




DATE:         October 22, 2019       DEPUTY CLERK'S INITIALS:       __ CME


(Revised 1-29-2015)




         Case 3:18-cr-00097-SLG Document 170 Filed 10/22/19 Page 3 of 3
